Opinion by
Mr. Justice Mitchell,
It may be seriously questioned whether the learned judge below did not state the law too broadly when he held the general rule to be that whenever a person obtains by voluntary donation a large pecuniary benefit from another, he has the burden of proof to sustain the transaction. There is high English authority for such position, though Lord Romilly, in Cooke v. Lamotte, 15 Beavan, 234, cited by the judge below, adopts it with much reserve, but the American courts have not usually required such proof from the donee until he is put on the defensive by the appearance in the case of some indication of weakness of mind, undue influence, fraud, deception, confidential relation, or other element to render the transaction at least suspicious. See Stepp v. Frampton, ante, p. 284.
*568But It is not necessary to enter on this debatable ground, as the donee in the present case clearly stood in confidential relation to the donor. The latter was old and illiterate, a German not able to read or write English, and speaking and understanding it imperfectly. The appellant was a younger man, also a German, but carrying on business in the ordinary way in an English speaking community. An intimacy sprang up between the two, resulting in the plaintiff making appellant’s store a place of daily resort, putting his papers and property, mortgages, bonds, bank books, etc. in the latter’s hands for safe keeping, and seeking his advice upon business matters. When under such circumstances the plaintiff by writings in the English language divested himself of his entire property, handing-over the larger part to the appellant, and the rest to appellant’s brother-in-law, Shauber, even if it was a gift, the rule of equity in its least stringent form requires that the donee should show that it was freely and voluntarily made, with full knowledge of the nature of the act, and its effect upon the donor in relation to his estate. The decree of the court below could well be sustained on this ground alone.
But the learned judge goes farther and finds that it was not a gift at all, but a transfer “ to the defendant in trust and confidence to keep for the plaintiff, subject to his demand.” Tins is decisive of the whole case and renders superfluous any discussion of the assignments of error to subordinate findings of fact. It is argued for appellant that this conclusion is reached by the court below in disregard of the weight always given in equity to a responsive answer in denial. But the learned judge states expressly that he had given the appellant the benefit of that rule, and after an examination of the evidence we find no reason to differ with his conclusion. The testimony of the plaintiff himself is supported by that of Fallhaber, that appellant told him he only took care of the money and exhibited a little book where he kept the account, “ so that he could show it to the old man again.” And the testimony of both receives strong corroboration from the circumstances of the case already noted.
The testimony objected to in the thirteenth to seventeenth assignments had some bearing on plaintiff’s character and disposition with regard to money, and consequently on the probability *569of bis comprehension of what he was doing, and whether he Was imposed on. It was therefore admissible on the question of gift, but as the court found there was no gift it becomes of no importance at all.
Appellant charges that plaintiff divested himself of his property in order to enter the Soldiers’ Home, and thereby committed a fraud on the government which will prevent a court of equity from aiding him. It is sufficient to say that the evidence of such intent is slight, and there is no evidence at all that his having or not having such an amount of property had any bearing on his admission to the Home.
Decree affirmed with costs.